Order and judgment dismissing the amended complaint unanimously affirmed, with ten dollars costs and disbursements. If she be so advised, plaintiff may serve a new complaint within ten days from the date of the entry of the order hereon upon payment of costs to date. In our opinion, the allegations of the complaint do not indicate any necessity for bringing a representative action. (Brenner v. Title Guarantee & Trust Co., 276 N. Y. 230.) While it is possible to spell out a cause of action in favor of plaintiff from the amended complaint herein, the deletion of all allegations and descriptive portions relating to the representative character of the action would result in a complaint that would be cumbersome and vague. Present —• Hagarty, Johnston, Adel, Taylor and Close, JJ.